Notice of Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.       This office action is responsive to Applicant’s argument [Remarks] and amendments filed in an Amendment received on 01/05/2022.

Claim Objections
3.       In view of Applicant’s argument [Remarks] and amendments filed 01/05/2022, claim objection(s) with respect to claim 4 have been fully considered and are persuasive. Thus, the objection of claim 4 is withdrawn.

Claim Rejections - 35 USC § 112
4.       In view of Applicant’s argument [Remarks] and amendments filed 01/05/2022, claim rejection(s) with respect to 35 USC 112(b) have been fully considered and are persuasive. Thus, the rejection of claims 1-20 under 35 U.S.C. 112(b) is withdrawn.


Examiner’s Statement of Reasons for Allowance
5.       Claims 1-20 are allowed.

6.       The following is an examiner’s statement of reasons for allowance:

Regarding Independent Claim 1, the prior art(s) searched and reference cited neither anticipates, makes obvious nor discloses or suggests the claimed limitations of the claimed subject matter of independent claim 1.  

The cited reference of Hunt (US PG. Pub. 2016/0080295 A1) teaches in Fig. 1, Abstract: a system method and apparatuses related to secure ad hoc network access.  The device may identify a cryptographic key received from a second device.  The device may cause to send a probe request for service information to the second device.  The device may identify a probe response including an information element received in the service information from the second device.  The device may cause to send a first discovery request seeking to provision the second device.  The device may identify a first discovery response from the second device including a configuration method.  The device may cause to form an ad hoc wireless network group based on the first discovery response.  The device may cause to exchange one or more messages to provide an access for the second device to the ad hoc wireless network group based on the cryptographic key and one or more in-band attributes.

	In particular, the closest prior art of Hunt fails to disclose and would not have rendered obvious the claimed subject matter required by independent claim 1 as follows:
	“receive a specific signal from a first external device via the wireless interface; after the specific signal has been received from the first external device, cause the output unit to output specific information, the specific information having been obtained by using a public key; 
	after the specific information has been outputted, receive an authentication request in which the public key is used from the first external device via the wireless interface; 
	in a case where the authentication request is received from the first external device, send an authentication response to the first external device via the wireless interface; 
	after the authentication response has been sent to the first external device, receive connection information from the first external device via the wireless interface, the connection information being for establishing a wireless connection between the communication device and a second external device via the wireless interface; and 
	in a case where the connection information is received from the first external device, establish, by using the connection information, the wireless connection between the communication device and the second external device via the wireless interface.”, since the reference fails to establish a secure connection between first and second remote devices utilizing a public key, wherein, a printer creates a connection key by using the stored secret key of the printer and the public key of an external device in the 
received data for external device in accordance with key exchange as required by the claimed invention. 
	
7.	Therefore, prior art(s) searched and cited fails to explicitly teach the claimed limitation(s) as required by independent claim 1.

8.	Independent claim(s) 17 and 20 are essentially the same as Independent Claim 1 and refers to “A non-transitory computer-readable recording medium” and “A method” of Claim 1; and is therefore allowed for the same reasons as applied to Claim 1 above.

9.       It follows that claims 2-16, 18 and 19 are then inherently allowable for depending on an allowable base claim.

10.       Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL V DOTTIN whose telephone number is (571)270-5471. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRYL V DOTTIN/Examiner, Art Unit 2677